Case 1:18-cv-07359-BMC Document 44 Filed 02/14/19 Page 1 of 1 PageID #: 5742



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KATHLEEN FREEMAN, et al.,
                                                                   18 cv 7359 (BMC)
                     Plaintiffs,

                  -against-                                        NOTICE OF
                                                                   APPEARANCE
HSBC HOLDINGS PLC, et al.,

                     Defendants.



       PLEASE TAKE NOTICE that the undersigned attorney, ROBERT G. HOUCK, of the

law firm CLIFFORD CHANCE US LLP, who is a member in good standing of the bar of this

Court, hereby appears as counsel for Defendant The Royal Bank of Scotland, N.V., n/k/a

NatWest Markets, N.V., in the above-captioned matter.

Dated: New York, New York
       February 14, 2019

                                                 CLIFFORD CHANCE US LLP

                                                 By: S/ Robert G. Houck
                                                        Robert G. Houck

                                                 Clifford Chance US LLP
                                                 31 West 52nd Street
                                                 New York, NY 10019
                                                 (212) 878-8000 (phone)
                                                 (212) 878-8375 (fax)
                                                 robert.houck@cliffordchance.com
